COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
  IN THE MATTER OF THE ESTATE OF                                No. 08-22-00028-CV
  JOSHUA DANIEL TOVAR,                           §
  DECEASED,                                                        Appeal from the
                                                 §
                       Appellant.                                Probate Court No. 1
                                                 §
                                                              of El Paso County, Texas
                                                 §
                                                               (TC# 2021-CPR01440)
                                                 §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 10, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stewart W. Forbes, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 10, 2022.

       IT IS SO ORDERED this 6th day of May, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.